         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOSEPH SCIARRINO, et al.,                                      CIVIL ACTION

         Plaintiffs,
                                                                NO. 2:20-cv-2930-KSM
         v.

 STATE FARM FIRE AND CASUALTY
 COMPANY,

         Defendant.


                                         MEMORANDUM
Marston, J.                                                                     August 4, 2020

        Plaintiffs Joseph and Rebecca Sciarrino bring claims for breach of contract and bad faith

against their insurance company, Defendant State Farm Fire and Casualty Company. State Farm

removed the case from the Court of Common Pleas for Philadelphia County. The Sciarrinos

have moved to remand. For the reasons discussed below, their motion is granted.

                                                   I.

        In 2019, the Sciarrinos filed a claim with State Farm for water damage to their home.

(Doc. No. 1-1 at p. 13.) State Farm denied the majority of the claim, and the Sciarrinos filed this

case against the company in the Court of Common Pleas for Philadelphia County. (Doc. No. 1-

1.) They allege that State Farm wrongly denied them benefits under their home insurance policy,

and they bring two counts against the company, one for breach of contract and the other for

statutory bad faith. (Id.) Each count includes an ad damnum clause, which demands “judgment

against Defendant in an amount not in excess of $50,000 together with interest and court costs.”

(Id. at pp. 6, 8.) However, under their bad faith claim, the Sciarrinos also allege that State Farm

is liable for “statutory damages including interest . . . , court costs, attorneys’ fees, punitive
             Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 2 of 14




damages, and such other compensatory and/or consequential damages as are permitted by law.”

(Id. at p. 7, ¶ 16.)

         State Farm removed the case to this Court on diversity grounds and one week later, filed

a partial motion to dismiss. (Doc. Nos. 1 & 3.) The Sciarrinos then moved to remand,

contending that we lack subject matter jurisdiction because this case does not satisfy 42 U.S.C.

§ 1332’s amount in controversy requirement. (Doc. No. 6.) After briefing was complete on the

motion to remand, the Sciarrinos filed an amended complaint, in which they continue to

“contest[ ] that venue properly lies in the United States District Court, District of New Jersey

[sic] because the amount in controversy is not above $75,000.”1 (Doc. No. 9 at ¶ 5.)

                                                           II.

         Under 28 U.S.C. § 1441(a), a defendant in a civil action in state court may remove the

case to federal district court if the federal court would have original jurisdiction. Federal district

courts have “original jurisdiction of all civil actions” between citizens of different states, where

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.”

28 U.S.C. § 1332(a). The parties agree that they are of diverse citizenship,2 but they disagree

about whether the amount in controversy exceeds $75,000. (See Doc. No. 6 at p. 3, ¶ 7.)

         “It is now settled in this Court that the party asserting federal jurisdiction in a removal

case bears the burden of showing, at all stages of the litigation, that the case is properly before


         1
          Although the Sciarrinos have filed an amended complaint, we focus on the allegations in the initial
complaint because that was the operative pleading at the time that the case was removed. See Werwinski v. Ford
Motor Co., 286 F.3d 661, 666 (3d Cir. 2002) (“A district court’s determination as to the amount in controversy must
be based on the plaintiff’s complaint at the time the petition for removal was filed.” (quotation marks omitted)); see
also Pecko v. Allstate Ins. Co., 2016 WL 5239679 (E.D. Pa. 2016) (“A defendant’s right to remove a case is
determined according to the plaintiff’s pleading at the time of the notice of removal.”).
         2
            The Sciarrinos are citizens of Pennsylvania, while State Farm is a citizen of Illinois. (See Doc. No. 1-1 at
¶ 1 (alleging that the plaintiffs reside at 425 Parham Rd., Springfield, Pennsylvania); Doc No. 1 at ¶ 7 (alleging that
State Farm is organized under the laws of the State of Illinois with its principal place of business in Bloomington,
Illinois).)

                                                           2
         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 3 of 14




the federal court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). State Farm

argues that it has proven both by a preponderance of the evidence and to a legal certainty that the

amount in controversy exceeds $75,000. (See, e.g., Doc. No. 1 at ¶ 29; Doc. No. 8-1 at p. 14.)

However, before we can analyze the merits of that argument, we must first determine whether

the preponderance standard or the legal certainty standard controls.

                                                  A.

       Between 2004 and 2007, the Third Circuit issued three opinions that addressed which

standard of review governs a removal case when the amount in controversy is disputed. First, in

Samuel-Bassett v. KIA Motors America, Inc., the Third Circuit looked to United States Supreme

Court precedent and concluded that the standard of review depends on the facts of the particular

case. 357 F.3d 392, 397–98 (3d Cir. 2004). The court noted that in McNutt v. General Motors,

the Supreme Court stated that “the party alleging jurisdiction [must] justify his allegations by a

preponderance of the evidence.” 298 U.S. 178, 190 (1936). In St. Paul Mercury Indemnity Co.

v. Red Cab Co., however, the Court explained that when a complaint is filed in federal court on

diversity grounds, the amount in controversy claimed by the plaintiff controls if it is made in

good faith, and it “must appear to a legal certainty that the claim is really for less than the

jurisdictional amount to justify dismissal.” 303 U.S. 283, 289 (1938). The Third Circuit

reconciled the two cases and concluded that either one or both standards could apply. Samuel-

Bassett, 357 F.3d at 397–98. When the jurisdictional inquiry involves disputes of fact, “the

McNutt preponderance of the evidence standard [is] appropriate.” Id. at 398. But once those

disputes are decided — or if the facts are not in dispute — the court looks to “whether Red Cab’s

‘legal certainty’ test for jurisdiction has been met.” Id. (concluding that when the facts are not

disputed and the court is deciding purely legal issues, “the preponderance of the evidence



                                                   3
             Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 4 of 14




standard would have no utility”).

         Two years after Samuel-Bassett, the Third Circuit decided Morgan v. Gay. In Morgan,

the plaintiff’s complaint stated that the amount in controversy was less than the jurisdictional

requirement — a procedural detail that distinguished Morgan from McNutt, Red Cab, and

Samuel-Bassett. Morgan, 471 F.3d at 471; see also Frederico, 507 F.3d at 195 (“The claims in

Samuel-Bassett, Red Cab and McNutt did not involve such a limitation. The different

circumstances in Morgan called for a different approach to determine whether there was federal

jurisdiction.”). The Morgan court held that in this situation, a modified legal certainty test

applies, and the defendant must show “to a legal certainty that the amount in controversy exceeds

the statutory minimum.” 471 F.3d at 474 (alterations adopted, quotation marks omitted, and

emphasis added).3

         In 2007, the Third Circuit revisited the standard of review again, this time to address the

difference between Morgan’s legal certainty standard and the Red Cab legal certainty standard

described in Samuel-Bassett. Frederico, 507 F.3d at 196 (explaining that the “distinction

between a case governed by Morgan and a case governed by Samuel-Bassett is crystal clear”).

In Frederico, the court began by distinguishing the two standards:

         In [Samuel-Bassett and the cases cited by the Samuel-Bassett opinion], the
         challenger to subject matter jurisdiction had to prove, to a legal certainty, that the
         amount in controversy could not exceed the statutory threshold. . . . In Morgan, by
         contrast, we held that where the plaintiff expressly limits her claim below the
         jurisdictional amount as a precise statement in the complaint, applying the maxim
         that the plaintiff is the master of her own complaint, the proponent of the federal
         subject matter jurisdiction is held to a higher burden; that is, the proponent of

         3
           In Morgan the court summed up its holding into “three main instructions” for removal cases where the
complaint explicitly pleads that the amount in controversy is less than the jurisdictional amount: (1) “the party
wishing to establish subject matter jurisdiction has the burden to prove to a legal certainty that the amount in
controversy exceeds the statutory threshold;” (2) “a plaintiff, if permitted by state laws, may limit her monetary
claims to avoid the amount in controversy threshold;” and (3) “this Court must look to see if the plaintiff’s actual
monetary demands in the aggregate exceed the threshold, irrespective of whether the plaintiff states that the
demands do not.” 471 F.3d at 474–75.

                                                           4
         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 5 of 14




       jurisdiction must show to a legal certainty that the amount in controversy exceeds
       the statutory threshold.

Id. at 195–96. In other words, Morgan presented a third test and built on the “Samuel-Bassett

dichotomy” by holding that when the “complaint specifically (and not impliedly) and precisely

(and not inferentially) states that the amount sought” is less than the jurisdictional requirement,

the removing party must “prove by a legal certainty that the amount in controversy exceeds the

statutory threshold.” Id. (quoting Morgan, 471 F.3d at 471); cf. Coates v. Nationwide Ins. Co.,

Civ. A. No. 12-4031, 2012 WL 4068437, at *4 (E.D. Pa. Sept. 14, 2012) (“Courts must apply the

legal certainty standard differently, however, depending on whether the complaint explicitly

limits the damages sought to less than the jurisdictional amount.”).

       In sum, the Third Circuit has identified three tests that apply in a removal case when the

amount in controversy is disputed. First, when there are jurisdictional disputes of fact, the

McNutt/Samuel-Bassett standard applies, and the defendant must “justify his allegations by a

preponderance of the evidence.” McNutt, 298 U.S. at 189. Second, when the jurisdictional

amount is not contested as a factual matter and the amount in controversy “is determined in

whole or in part by applicable law,” the Red Cab/Samuel-Bassett framework applies, and the

court asks “whether it is clear to a legal certainty that the plaintiff cannot recover the amount

claimed.” Judon v. Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 505 (3d Cir. 2014) (emphasis

added). Third, when the jurisdictional facts are not in dispute and the complaint explicitly states

that the amount in controversy is less than the jurisdictional minimum, the Morgan standard

applies, and the defendant must “prove to a legal certainty that the complaint exceeds the

statutory amount in controversy.” Morgan, 471 F.3d at 475 (emphasis added).

       Consistent with this framework, between 2007 and 2014, this court consistently applied

Morgan’s “legal certainty” test when deciding removal cases — like this one — where the

                                                  5
         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 6 of 14




plaintiff’s complaint expressly limits the amount in controversy to a quantum below the

jurisdictional threshold. See, e.g., Wilson v. Walker, 790 F. Supp. 2d 406, 410 (E.D. Pa. 2011);

Mazza v. Peerless Indem. Ins. Co., Civ. A. No. 13-3225, 2013 WL 4014569, at *2 (E.D. Pa. Aug.

7, 2013); Coates, 2012 WL 4068437, at *4; Murray v. Safeco. Ins. Co. of Ind., Civ. No. 12-1089,

2012 WL 13018250, at *1 (E.D. Pa. Mar. 21, 2012); Dunfee v. Allstate Ins. Co., Civ. A. No. 08-

cv-01425, 2008 WL 2579799, at *5 (E.D. Pa. June 26, 2008).

                                                 B.

       In December 2014, however, the legal certainty standard was called into question by the

Third Circuit and the United States Supreme Court. In each opinion, the court referenced the

Federal Courts Jurisdiction and Venue Clarification Act of 2011 (JVCA), which states that when

the Court’s jurisdiction is based on diversity, “removal of the action is proper on the basis of an

amount in controversy asserted under subparagraph (A) if the district court finds, by a

preponderance of the evidence, that the amount in controversy exceeds the amount specified in

section 1332(a).” 28 U.S.C. § 1446(c)(2)(B) (emphasis added).

       First, in Judon v. Travelers Property Casualty Co. of America, a case removed under the

Class Action Fairness Act (CAFA), the Third Circuit reviewed the jurisdictional tests described

in McNutt, Red Cab, and Samuel-Bassett and reiterated that the proper test “depends on the

nature of the jurisdictional facts alleged and whether they are in dispute.” 773 F.3d at 500. The

court found “at least two distinct tests potentially relevant here with regard to removal

jurisdiction”: (1) the McNutt/Samuel-Bassett preponderance of the evidence framework applies

“where a challenge to the amount in controversy had been raised in the pleadings or the notice of

removal but no evidence or findings in the trial court addressed that issue;” and (2) the Red

Cab/Samuel-Bassett legal certainty framework applies “where the jurisdictional facts are not



                                                 6
            Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 7 of 14




contested and the amount in controversy is determined in whole or in part by applicable law.”

Id. at 504–05. The court recognized Morgan’s legal certainty standard represented a third

jurisdictional test, but that test did not apply because the complaint had not expressly limited the

amount in controversy to an amount less than the jurisdictional minimum. Id. at 504 n.8. After

describing the three tests, the court noted in a footnote that the JVCA, which explicitly calls for a

preponderance of the evidence test, “may limit the application of Red Cab in some traditional

diversity actions.” Id. at 504 n.7. The court did not address the issue further, however, because

it concluded that the JVCA did not affect CAFA cases, which are removed under § 1332(d), not

§ 1332(a). Id. (noting that the JVCA refers to the amount in controversy “specified in section

1332(a)”).

        Three days after the Third Circuit issued its opinion in Judon, the Supreme Court

discussed the JVCA in Dart Cherokee Basin Operating Co. v. Owens. See 574 U.S. 81, 88–89

(2014). In Dart Cherokee Basin, the “single question” at issue was whether a removing

defendant can “allege the requisite amount [in controversy] plausibly,” or does it need to include

in “the notice of removal evidence supporting the allegation.”4 Id. at 84. The Court held that the

removal statute required a “statement ‘short and plain,’” and that statement “need not contain

evidentiary submissions.” Id. In its analysis, the Court discussed the JVCA and explained that it

“clarifies the procedure in order when a defendant’s assertion of the amount in controversy is

challenged. In such a case, both sides submit proof and the court decides, by a preponderance of

the evidence, whether the amount in controversy has been satisfied.” Id. at 88 (emphasis added).


        4
          Like Judon, the Supreme Court in Dart Cherokee Basin was reviewing a case removed under CAFA, but
the Supreme Court did not decide whether CAFA cases are subject to a different standard of review than traditional
removal cases. See Dart Cherokee Basin Operating Co., 574 U.S. at 88, n.1 (assuming without deciding that the
JVCA applies to CAFA cases and traditional diversity cases) (citing Frederick v. Hartford Underwriters Ins. Co.,
683 F.3d 1242, 1247 (10th Cir. 2012) (“There is no logical reason why we should demand more from a CAFA
defendant than other parties invoking federal jurisdiction.” (alterations adopted))).

                                                         7
            Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 8 of 14




The Court also quoted the House Judiciary Committee Report on the JVCA, which observed that

“[d]efendants do not need to prove to a legal certainty that the amount in controversy

requirement has been met. Rather, defendants may simply allege or assert that the jurisdictional

threshold has been met.” Id. at 88–89 (alterations adopted) (quoting H.R. Rep. No. 112–10,

p. 16 (2011)).

        Following Dart Cherokee Basin, at least one district court in this Circuit has questioned

the continued viability of the Morgan legal certainty standard. See Grace v. T.G.I. Fridays, Inc.,

Civ. No. 14-7233 (RBK/KMW), 2015 WL 4523639, at *5 (D.N.J. July 27, 2015) (“This Court

finds that the Supreme Court’s recent decision in [Dart Cherokee Basin Op. Co., LLC v.] Owens

. . . calls into question the soundness of the reasoning given by the court in Morgan for applying

the legal certainty test rather than the preponderance of the evidence test.”). And although some

courts in this District have continued to apply Morgan’s legal certainty test in cases like this one,

others have looked solely to the preponderance standard. Compare Pecko, 2016 WL 5239679, at

*2 (applying legal certainty test described in Morgan), with Sharawi v. WWR Premier Holdings,

LLC, Civil A. No. 19-5133, 2020 WL 93942, at *4 (E.D. Pa. Jan. 7, 2020) (applying

preponderance of the evidence test and citing Dart Cherokee Basin).

        We recite this lengthy history in part to highlight the confusion surrounding this issue —

an issue which neither party discussed in their briefing on the motion to remand.5 It is also

directly relevant to the question in front of us: Which standard of review applies in this case?



        5
          As mentioned above, in its notice of removal and response brief, State Farm suggests that both the
preponderance standard and the legal certainty test apply, (Doc. No. 1 at p. 5 (“The defendant must prove the
amount in controversy by a preponderance of the evidence.”); Doc. No. 81-1 at pp. 2 (“[T]he removing defendant
must show, by a preponderance of the evidence, that the amount in controversy exceeds $75,00.”), 14 (“State Farm
submits that it has proven to a legal certainty that plaintiffs have alleged damages in excess of the amount in
controversy threshold of $75,00 . . . .”). The Sciarrinos do not provide any standard of review for the Court.



                                                        8
         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 9 of 14




Having reviewed the case law, we believe Morgan’s legal certainty standard remains the law of

this Circuit and controls in this case. Although the Supreme Court’s opinion in Dart Cherokee

Basin and the Third Circuit’s opinion in Judon call into question the legal certainty tests of Red

Cab and Morgan, neither court explicitly overturned the Red Cab/Samuel-Bassett legal certainty

standard or the Morgan legal certainty standard. See United States v. Extreme Assocs., Inc., 431

F.3d 150, 155 (3d Cir. 2005) (reaffirming strict adherence to the principle that a lower court

should leave to a higher court “the prerogative of overruling its own decisions” (quoting Agostini

v. Felton, 521 U.S. 203, 237 (1997)); Guerra v. GMAC LLC, Civ. A. No. 2:08-cv-01297-LDD,

2009 WL 449153, at *2 n.3 (E.D. Pa. Feb. 20, 2009) (“[W]e remain bound by controlling Third

Circuit precedent in the absence of a square holding overruling that precedent.”); United States v.

Walker, Civ. A. No. 06-2265, 2007 WL 172335, at *3 (E.D. Pa. Jan. 22, 2007) (“[U]ntil the

Supreme Court or the Third Circuit expressly overrules [a published Third Circuit opinion], we

are still bound by it.”). Therefore, Samuel-Bassett, Morgan, Frederico, and Judon govern State

Farm’s motion to remand.

       Applying the framework described in those cases, we note that neither party has raised an

issue of fact, so we do not apply the McNutt/Samuel-Bassett preponderance of the evidence test.

(See, e.g., Doc. No. 1 at p. 2 (asserting that “the amount in controversy in this matter exceeds

$75,000 based on the allegations contained in plaintiff’s complaint” (emphasis added)).)

Instead, the parties contest the legal effect of the Sciarrinos’ request for punitive damages and the

complaint’s ad damnum clauses, which state that the amount in controversy is below the

jurisdictional minimum. In this context, we apply Morgan’s legal certainty standard, and State

Farm must “prove by a legal certainty that the amount in controversy exceeds the statutory

threshold.” Morgan, 471 F.3d at 471. With this standard in mind, we turn to State Farm’s



                                                 9
          Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 10 of 14




argument that the amount in controversy requirement is met.

                                                           III.

         In calculating the amount in controversy, we must determine whether “the plaintiff’s

actual monetary demands in the aggregate exceed the [jurisdictional] threshold, irrespective of

whether the plaintiff states that the demands do not.” 6 Morgan, 471 F.3d at 474–75. In making

that determination, we aggregate the claims brought by one plaintiff against one defendant, see

Werwinski, 286 F.3d at 666 (“[C]laims, whether related or unrelated, of a single plaintiff against

a single defendant may be aggregated.”), and we consider punitive damages and attorney’s fees,

as well as compensatory damages, see Packard v. Provident Nat. Bank, 994 F.2d 1039, 1046 (3d

Cir. 1993) (“When both actual and punitive damages are recoverable, punitive damages are

properly considered in determining whether the jurisdictional amount has been satisfied.”); see

also Dunfee, 2088 WL 2579799, at *8 (considering both punitive damages and attorney’s fees in

determining whether the amount in controversy was met). However, in considering punitive

damages, the court’s estimations of the amount in controversy “must be realistic,” and all



         6
            Under Morgan, a plaintiff “may limit her monetary claims to avoid the amount in controversy threshold”
if allowed by state law. Morgan, 471 F.3d at 474–75. In Pennsylvania, $50,000 is the jurisdictional limit for
compulsory arbitration, and therefore, a plaintiff may state in the complaint that the amount in controversy does not
exceed that limit. 42 Pa. Cons. Stat. § 7361 (“No matter shall be referred [to compulsory arbitration] where the
amount in controversy, exclusive of interest and costs, exceeds $50,000.”); Phila. Civ. R. 1301 (“[A]ll cases having
an amount in controversy . . . of $50,000 or less shall be assigned to the Compulsory Arbitration Program.”). This
amount, however, is not a cap on the amount of damages that a plaintiff may ultimately recover. See Wilson, 790 F.
Supp. 2d at 408–09 (“Pennsylvania courts have not construed that statute as creating a $50,000 damages cap. On
the contrary, they have held that in any de novo trial after arbitration, the plaintiff may seek more than $50,000.”);
Pecko, 2016 WL 5239679, at *3 (“This Court is persuaded by the courts in this District finding that [the arbitration
statute] merely creates a jurisdictional trigger and is not a substantive recovery limit. . . . Accordingly, the Court will
not treat the fact that [the statute] caps damages at $50,000 as dispositive and will look to other evidence to
determine whether Allstate can meet its burden to prove to a legal certainty that the complaint exceeds the statutory
amount in controversy requirement.” (quotation marks omitted)). Therefore, “eligibility for arbitration does not
compel remand.” Brent v. First Student, Inc., No. 19-6023, 2020 WL 254328, at *3–4 (E.D. Pa. May 20, 2020).
Likewise, State Farm cannot show to a legal certainty that the amount in controversy is met merely by stating that
the Sciarrinos may ultimately receive more than $50,000 — or even $75,000 — on appeal of an arbitration award.
See, e.g., Coates, 2012 WL 4068437, at *4 (“The legal certainty test and the rule requiring courts to resolve all
doubts in favor of remand would ring hollow if the mere possibility that a plaintiff could recover more than $75,000
from an appeal of a compulsory arbitration satisfied Defendants’ burden.” (quotations marks omitted)).

                                                            10
        Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 11 of 14




“doubts must be construed in favor of remand.” Samuel-Bassett, 357 F.3d at 403. “The inquiry

should be objective and not based on fanciful, ‘pie-in-the-sky,’ or simply wishful amounts,

because otherwise the policy to limit diversity jurisdiction will be frustrated.” Id.

       The parties agree that the Sciarrinos’ breach of contract claim seeks compensatory

damages totaling $24,204.01. (See Doc. No. 6 at p. 3, ¶ 9; Doc No. 8-1 at p. 2.) The parties

disagree, however, about the effect of the bad faith claim, under which the Sciarrinos allege that

State Farm is liable for “interest . . . , court costs, attorneys’ fees, punitive damages and such

other compensatory and/or consequential damages as are permitted by law.” (Doc. No. 1-1 at ¶

16.)

       State Farm argues that the amount in controversy is met once punitive damages and

attorney’s fees are considered. The notice of removal states that it “is not unreasonable to expect

that a punitive damage award three or four times the amount in controversy, or beyond, could be

rendered by the trier of fact.” (Doc. No. 1 at ¶ 26.) And applying a ratio of two, State Farm

calculates that the punitive damages request is worth at least $48,408.02. (Id. at ¶ 30.)

Similarly, for its attorney’s fees figure, State Farm states that it “would not be unreasonable to

expect that over the course of an approximate ten-month litigation of this matter that counsel

could incur costs and fees in an amount approaching $30,000.” (Id. at ¶ 28.) Adding together

the total for compensatory damages and its estimates for punitive damages and attorney’s fees,

State Farm concludes that the amount in controversy is at least $102,612.03. (Id. at ¶ 30.)

       This court has remanded similar cases after finding that the defendant failed to prove

punitive damages to a legal certainty. For example in Dunfee v. Allstate Insurance Co., the

plaintiffs raised identical claims to those brought here. 2008 WL 2579799, at *1 (explaining that

the plaintiffs brought a breach of contract claim and a bad faith claim against Allstate when the



                                                  11
        Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 12 of 14




company failed to pay them for property losses covered by the insurance policy). The plaintiffs

sought compensatory damages totaling around $39,000 under the breach of contract claim and

requested punitive damages and attorney’s fees under the bad faith claim. Id. at *2. Allstate

argued that “even a 1:1 ratio of punitive damages to compensatory damages is all that is

necessary to meet the jurisdictional requirement” and “even if no punitive damages are awarded,

an award of attorney costs alone could satisfy the jurisdictional minimum for removal.” Id. The

court held that Allstate had not shown “to a legal certainty that the amount in dispute exceeds

$75,000.” Id. at *8. It relied on the language in defendant’s notice of removal, which stated that

the “claims for punitive damages and attorney fees, amongst other relief . . . could exceed

$75,000.” Id. (quoting Def.’s Notice of Removal at 2). Similarly, the defendant’s response brief

stated that it is “certainly possible for the damages to meet or exceed the jurisdictional limit of

$75,000.” Id. (quoting Def.’s Mot. Br. at 6). The court found that “Defendant’s argument that

damages ‘could’ exceed $75,000 or that it is ‘certainly possible’ to exceed $75,000 does not

prove it is legally certain the amount in controversy exceeds $75,000.” Id.; see also Mazza, 2013

WL 4014569, at *2 (“Peerless’s burden to prove the amount in controversy to a legal certainty is

not satisfied by the suggestion of possible future events.”); cf. Pecko, 2016 WL 5239679, at *4

(“While a claim for punitive damages alone is too speculative to push the amount in controversy

over the jurisdictional threshold . . . the Court finds that in conjunction with estimated damages

of $136,905.20, Ms. Pecko’s claim for punitive damages weighs in favor of a determination that

the amount in controversy requirement is met in this case.”).

       Similarly, in Mazza v. Peerless Indemnity Insurance Co., the plaintiff brought claims for

breach of contract and bad faith under her homeowner’s insurance policy when the insurance

company denied her claim for accidental water damage. 2013 WL 4014569, at *1. Because her



                                                 12
         Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 13 of 14




compensatory damages totaled $11,511.65, the insurance company had to prove “to a legal

certainty that over $63,000 in punitive damages are recoverable to meet the jurisdictional

amount.” Id. at *2. The court found it had not met this burden for two reasons. First, the

plaintiff “is not certain to recover punitive damages at all, as she has not alleged any particular

facts suggesting bad faith on the part of [the insurance company], other than her assertion that

she was entitled to benefits but has not received them.” Id. Second, the insurance company “has

supplied no basis for the Court to find that [the plaintiff] will recover the necessary amount of

punitive damages.” Id.; see also Morgan, 471 F.3d at 475 (finding defendants could not rely on

a demand for punitive damages to meet the amount in controversy requirement because they

“failed to prove what possible exposure existed with respect to punitive damages”); Coates, 2012

WL 4068437, at *4 (finding that the defendant was “unable to prove to a legal certainty that the

punitive damages and other relief Plaintiff seeks would push the amount in controversy above

$75,000” because “whether and what punitive damages to which Plaintiff is entitled is not

sufficiently concrete to meet the legal certainty standard”).

        Like the defendants in Dunfee and Mazza, here State Farm has not proven to a legal

certainty that the request for punitive damages and attorney’s fees pushes the amount in

controversy above the $75,000 threshold. Like the defendant in Dunfee, State Farm alleges that

it is not “unreasonable” to find that punitive damages “could” amount to three or four times the

amount in controversy, and that it would “not be unreasonable” to find that attorney’s fees

“could” approach $30,000.7 (Doc. No. 1 at ¶¶ 26, 29.) But State Farm cannot satisfy its burden

by pointing to the mere possibility that the Sciarrinos “could” be awarded punitive damages and


        7
           State Farm is correct that “punitive damages and attorneys’ fees are available under 42 Pa. Cons. Stat.
Ann. § 8371 and there is no cap on the amount that can be recovered.” (Doc. No. 8-1 at pp. 8–9 (quoting Minissale
v. State Farm Fire & Cas. Co., 988 F. Supp. 2d 472, 476 (E.D. Pa. 2013)).) But, as explained above, under
Morgan’s legal certainty test, State Farm must show more than that punitive damages could be recovered.

                                                        13
          Case 2:20-cv-02930-KSM Document 11 Filed 08/04/20 Page 14 of 14




attorney’s fees above the amount in controversy threshold. Moreover, like the plaintiff in Mazza,

the Sciarrinos are “not certain to recover punitive damages at all,” because the complaint does

not allege “any particular facts suggesting bad faith on the part of [the insurance company], other

than [the] assertion that [they were] entitled to benefits but ha[ve] not received them.”8

         Without more, we cannot find that State Farm has carried its burden of showing to a legal

certainty that the amount in controversy exceeds $75,000, and we must remand the case.9

However, if on remand, State Farm uncovers new evidence which shows that the amount in

controversy exceeds $75,000, it may again seek removal to this Court. See Judon, 773 F.3d at

509 (“In the event Travelers is unsuccessful in establishing CAFA jurisdiction during the early

stages of this action, Travelers may still re-remove the case to federal court if new facts are

discovered that establish jurisdiction.”).

         An appropriate order follows.




         8
            On this point, it is worth noting that State Farm argues in its motion to dismiss that the complaint fails to
state a claim for bad faith because it does not “provide the factual allegations necessary to show that State Farm ever
denied plaintiffs’ claim, and/or what delays it caused, and/or what misrepresentations it allegedly made, and/or knew
or recklessly regarded its alleged lack of reasonable basis for its claims handling.” (Doc. No. 3 at ¶¶ 16, 17 (stating
that “Count II and the ‘bare-bones’ conclusory allegations therein . . . fail to state a claim for bad faith as a matter of
law”).)
         9
          The Sciarrinos ask the Court to “assess counsel fees in accordance with 28 U.S.C. § 1447(c) against the
Defendant” because State Farm did not satisfy its burden of “establishing compliance with the statutory
requirements for the removal of this matter to Federal Court.” (Doc. No. 6 at p. 6.) Section 1447(c) states that an
“order remanding the case may require payment of just costs and any actual expenses, including attorney fees,
incurred as a result of the removal.” 42 U.S.C. § 1447(c). The Court will not assess attorney’s fees in this case. As
should be clear from this Opinion’s lengthy discussion on the standard of review, the law in this area is complicated.
The Court finds that State Farm had a reasonable argument in favor of removal and did not act in bad faith when it
removed the case to this Court.

                                                            14
